Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1 and 11:

(From claim 1): “a partition wall dividing an intake passage vertically is provided inside the outlet tube at a center of the intake passage, and the first injector is attached from a lower side of the outlet tube so as to inject fuel upward toward the partition wall”

(From claim 11): “a funnel which is separated from the chamber portion is arranged in the chamber portion, and the partition wall is provided in the funnel”

The general features of partition type elements being found in an engine intake in the area of fuel injection are known in the art. For example see the non-final rejection of 8 April 2021 and Otsuka et al. (US Pub No 2011/0174274). Examiner also notes the prior art: Sakai et al. (US Pub No 2004/0226536), Chu (US Pub No 2017/0306902), and Abe et al. (US Pub No 2009/0272356).
However, the specific structural details noted above from the independent claims (especially wherein the injector sprays upward towards a centrally located wall and the details of the partition being located within the funnel feature), in totality with the rest of claim, provide sufficient limitation to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747